Judgment and order reversed on the facts áüd a new trial granted, with costs to the appellant to abide the event. Memorandum; The finding of the jury that the disability of the plaintiff came solely from work about the bagging department and in the silo and not from his other work in the employ of the defendant is against the weight of credible evidence. All concur. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of contracting silicosis. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCum, JJ.